This is an appeal by the City of Florence from a judgment acquitting the defendant in the court below on a charge of violating a city ordinance. There is no indication in the record that the validity of the ordinance was in any manner attacked or that the trial court adjudged the defendant not guilty by reason of the invalidity of the ordinance in question.
The municipality is without right to bring this appeal. City of Birmingham v. Ridgway, 164 Ala. 598, 51 So. 303; Town of Brighton v. Miles, 153 Ala. 673, 45 So. 160; Alabama City v. Allen, 21 Ala. App. 332, 108 So. 267.
It is, therefore, ordered that this appeal be dismissed.
Appeal dismissed.